Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 3/31/2021.  Claims 2-6 have been canceled.  Claims 1, 7-19 are pending.  Claims 10-14 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1, 7-9, 15-19 are non-finally rejected for reasons below.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/22/2021 has been placed in the application file and the information referred to therein has been considered.


Claim Rejections - 35 USC § 112
Claims 1, 7-9, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the amendment entails a duplicate recitation.  Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 8, 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopez (US 2010/0092841).
Regarding claims 1, 8, Lopez discloses an electrode catalyst for fuel cells, the electrode catalyst comprising a core and a shell:
the core comprises an alloy, the alloy comprising platinum (Pt), a transition metal, and a metal oxide [0032, 0033], and the shell comprises Pt [0034], and
Regarding Chemical Formula 1 PtMaCb; wherein in Chemical Formula 1, M denotes the transition metal, C denotes a metal oxide, a range of a is approximately 0.33<a<1.0, and a range of b is approximately 0.25<b<1.0, Lopez discloses that the 
Absent criticality of the claimed ranges, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan. 
Regarding claim 1, the transition metal is copper (Cu), and the metal oxide is Tin oxide (SnO2) [0032, 0033].
Regarding claim 1, in the core, a content of Cu and SnO2 with respect to Pt is approximately 43.3 to 96.6 parts by weight with respect to total 100 parts by weight of Pt, Lopez discloses that the core contains transition metals and metal oxides [0032, 0033]. It is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan, absent criticality of the claimed ranges.
Regarding claim 7, a content of the shell with respect to the core is approximately 5 to 25 parts by weight with respect to total 100 parts by weight of the core, Lopez discloses that the thickness of the particle shell is about 5-20% of the diameter of the inner particle core [0026].  By tailoring the catalyst particle surface towards the characteristics of polycrystalline bulk Pt, a markedly increased specific activity can be obtained [0024].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the shell or the core depending on the amount of desired catalytic activity.
Regarding claim 8, an electrode catalyst for fuel cells, the electrode catalyst comprising: a cathode electrode; an anode electrode disposed opposite to the cathode electrode; and an electrolyte film disposed between the cathode electrode and the anode electrode, Lopez discloses that the electrocatalyst particles are used for fuel cells [0001].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrocatalyst particles of Lopez in fuel cells for the benefit of generating electricity.
Regarding claim 15, Lopez discloses an electrode catalyst for a fuel cell, the electrode catalyst comprising a core and a shell wherein:
The core comprises platinum, copper, and tin oxide [0032, 0033].  The shell comprises platinum, gold, iridium, rhodium [0034].
Regarding claim 15, the core comprises an alloy represented by Chemical Formula 1: PtMaCb; wherein in Chemical Formula 1, Pt is platinum, M is copper, C is a tin oxide, “a” is approximately 0.33<a<1.0, and “b” is approximately 0.25<b<1.0, Lopez discloses that the core contains transition metals and metal oxides [0032, 0033].  Absent criticality of the claimed ranges, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan.
Regarding claim 15, the shell comprises a compound represented by Chemical Formula 2: PtNc wherein Pt is platinum, N is gold, iridium, or rhodium, or “c” is content of N per mole and is approximately 0<c<1, Lopez discloses that the shell contains precious metals [0034].  Absent criticality of the claimed ranges, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan.
Regarding claim 16, “c” is 0 [0034].
Regarding claim 17, in the core, a content of Cu and SnO2 with respect to Pt is approximately 43.3 to 96.6 parts by weight with respect to total 100 parts by weight of Pt.  Lopez discloses that the core contains transition metals and metal oxides [0032, 0033].  Absent criticality of the claimed ranges, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan.
Regarding claim 18, in the core, a content of the SnO2 with respect to Cu is approximately 25 to 100 parts by weight with respect to total 100 parts by weight of Cu.  Lopez discloses that the core contains transition metals and metal oxides [0032, 0033].  Absent criticality of the claimed ranges, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan.
Regarding claim 19, a fuel cell comprising the electrode catalyst of claim 16.

Response to Arguments
Arguments dated 3/31/2021 are addressed below:

Applicant asserts that Lopez provides no desirability of including a precious metal with a ceramic core.  
In response, It has been held by the courts that it is prima facie obvious to combine two compositions each of what is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven 205 USPQ 1069 (CCPA 1980).  See MPEP 2144.06.


Applicant asserts regarding the Office Action’s allegation that the ranges of claimed components would be within the proportioning skill of an ordinary artisan, Applicants respectfully submit that Lopez fails to teach or suggest combining a ceramic with a precious metal, much less a transition metal being copper and the transition metal being tin oxide (relevant to claim 1), a content of Cu and SnO2 with respect to Pt of approximately 43.3 to 96.6 parts by weight with respect to total 100 parts by weight of Pt in the core (relevant to claims 1 and 17), or a content of the SnO2 with respect to Cu of approximately 25 to 100 parts by weight with respect to total 100 parts by weight of Cu in the core (relevant to claims 1 and 18).
	In response, it is noted that the claims do not recite “a content of the SnO2 with respect to Cu of approximately 25 to 100 parts by weight with respect to total 100 parts by weight of Cu in the core (relevant to claims 1 and 18).”
		Clarification is required.

Applicant asserts supererogatorily, compounds of the present invention possess significant unexpected properties. An exemplary catalyst is prepared having a core of PtCuSnO2 with a platinum shell. Two comparative examples are also made in the same manner except excluding the tin precursor and increasing the amount of the copper precursor (Comparative Example 1) and excluding copper precursor and increasing the amount of the tin precursor (Comparative Example 2). See pages 13-14 of the present specification. In the evaluation described in the specification at pages 16-17, the exemplary catalyst (embodiment 1) exhibited better reactivity of the oxygen reduction reaction (ORR) than the electrode catalysts of the comparative examples 1 and 2. Although not wanting to be bound by theory, such a result may be obtained because copper in a core increases electronegativity and platinum and tin oxide included in the core increases agglutination and dispersibility. Thus, this example demonstrates the significant and unexpected results obtainable by catalysts of the claimed invention.
	In response, The Examiner agrees that Tables 1 and 2 show superior results of Example 1 compared with the Comparative Examples 1 and 2.  However, the superior results is shown when a and b in formula are each 1.  Applicant has not shown unexpected results for the entire ranges of a and b, as claimed.  Hence, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724